Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 30, 2020

The Court of Appeals hereby passes the following order:

A21D0108. STEPHEN WILLIAMS v. DANA S. BOULWARE.

      Stephen Zach Williams filed this application for discretionary appeal seeking
review of the trial court’s oral order granting a twelve month family violence
protective order to Dana S. Boulware and her minor child. We lack jurisdiction.
      The record contains no written order entering the twelve month family
protective order. “It is elementary that an oral order is not . . . appealable until and
unless it is reduced to writing, signed by the judge, and filed with the clerk.”
Edmondson v. State, 285 Ga. App. 543, 545 (2) (647 SE2d 92) (2007) (punctuation
omitted). Because the record contains no written order entering the twelve month
family protective order, we lack jurisdiction to consider this application which is
hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/30/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.